PER CURIAM:
Original proceeding. Petitioner, an inmate of the Montana State Prison, appearing pro se, has filed with this court a handwritten petition seeking a writ of habeas corpus.
He alleges an illegal search and seizure and denial of counsel as violating his constitutional rights. These same contentions were before this court in 1963 in Cause No. 10705, In re Petition of Ebeling, 143 Mont. 298, 287 P.2d 302.
Petitioner now states that he asked the authorities to permit him to phone his girl friend in order that she might make ar*549rangements for the services of a lawyer or telephone a lawyer direct, and that such requests were denied. However, in his petition of November, 1963, he made no mention of any request to telephone his girl friend or a lawyer. In that petition he stated “that the Deputy County Attorney was going to order the arrest of Petitioner’s girl friend as an accomplice to the before mentioned burglary. Petitioner then told the Police Officer’s that he didn’t want this to happen as Petitioner’s girl friend had no part in this burglary, and as she is the mother of four (4) children, said Petitioner did not wish to see her involved in this matter.” From what petitioner stated in 1963 he was endeavoring to protect his girl friend from involvement, now in 1965 he states he wanted to get her involved. The two statements are not consistent.
Since all other matters alleged in the petition here were heretofore considered by this court in 1963, as shown by our previous memorandum opinion we observe no reason to further comment thereon.
The petition is denied and the proceeding is dismissed.